Citation Nr: 0915100	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-04 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1998 to July 
2000, and from February 2003 to September 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Jurisdiction over the case was subsequently transferred to 
the RO and Insurance Center in Philadelphia, Pennsylvania.

When these matters were before the Board in September 2008, 
they were remanded for further development.

The Board notes that after the case was returned to the Board 
additional pertinent evidence was received by the Board.  The 
Veteran's representative waived the Veteran's right to have 
this evidence considered by the RO in an April 2009 written 
statement.  See 38 C.F.R. § 20.1304(c) (2008).


FINDINGS OF FACT

1.  Right knee patellar tendonitis existed when the Veteran 
filed this claim, and it is etiologically related to his 
active service.  

2.  The Veteran's lower back disability is manifested by 
limitation of motion, but forward flexion is not limited to 
30 degrees or less; the disability has not been productive of 
incapacitating episodes having a total duration of at least 4 
weeks during a 12-month period or of any significant 
neurological impairment in either lower extremity.




CONCLUSIONS OF LAW

1.  Right knee patellar tendonitis was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

2.  The criteria for an initial rating in excess of 20 
percent for degenerative disc disease of the lumbosacral 
spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§  4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a right knee 
disability and an initial rating in excess of 20 percent for 
a lower back disability.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in July 2004 and October 2008.  Although the Veteran 
was not provided complete notice until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice, the originating agency readjudicated 
the claims based upon all evidence of record before the case 
was returned to the Board.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records, lay statements from the Veteran's friends, a 
statement from the Veteran's employer, and the Veteran's 
employment records relating to his back disability.  
Moreover, the Veteran has been afforded appropriate VA 
examinations in response to his claims.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate either claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability Evaluations

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2008).  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  

Intervertebral disc syndrome (IDS) is evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating IDS Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25 
(2008).  38 C.F.R. § 4.71a, Diagnostic Code 5243

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following criteria are applicable: 

An evaluation of 10 percent is warranted if forward flexion 
of the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or if there is a vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.  38 C.F.R. 
§ 4.71a, DC 5243.

Note (1) following the formula provides that any associated 
objective neurologic abnormalities are to be separately rated 
under an appropriate diagnostic code.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

Note (5) following the formula provides that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to IDS that requires bed rest and 
treatment prescribed by a physician.  The following 
evaluations are assignable for IDS based on incapacitating 
episodes: 10 percent where incapacitating episodes have a 
total duration of at least one week but less than 2 weeks 
during the past 12 months; 20 percent where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and 60 
percent where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5343.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2008).

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection

Service treatment records reflect that in November 2003, the 
Veteran was noted to have pain over the right patella, but to 
have had full flexion and extension.  The Veteran was 
diagnosed as having right knee patellar tendonitis.  On his 
June 2004 separation examination, the Veteran was noted to 
have had a diagnosis of right knee tendonitis.  In his Report 
of Medical History, the Veteran indicated a history of right 
knee patellar tendonitis, and reported current right knee 
pain.

The Veteran's claim for service connection for right knee 
disability was submitted prior to his discharge from service.

The Veteran was afforded a VA examination in September 2004.  
The Veteran reported at the time that he had experienced 
gradual onset of pain of the right knee in November 2003.  
The Veteran was diagnosed as having patellar tendonitis of 
the right knee.

A November 2004 VA treatment note indicates that the Veteran 
complained of bilateral knee pain.  On examination, there was 
no effusion, local warmth, ligamentous instability, or 
localized tenderness in the right knee.  X-rays showed no 
effusion, bony abnormality, or other obvious malalignment.  
The Veteran was diagnosed as having bilateral knee pain.  

On a September 2005 VA examination, the Veteran reported that 
he felt stiffness in the knee, especially in the morning, and 
that stretching helped.  He also reported that the knee 
popped at times.  Examination of the right knee showed no 
evidence of muscle atrophy, normal muscle strength, and no 
instability or laxity of ligaments.  The pertinent impression 
was normal bilateral knee examination.  

On a December 2008 VA examination, there was normoactive 
range of motion of the right knee, with no apparent knee 
swelling or effusion.  The Veteran had full active range of 
motion of the knee, with extension to 0 degrees, and flexion 
from 0 to 125 degrees.  After five repetitions, range of 
motion remained unchanged for extension and flexion.  An X-
ray examination of the knee was normal.  The Veteran was 
diagnosed as having a history of knee tendonitis.  It was 
noted that the Veteran had had treatment for his knee one 
time while in the service, but that there was no continued 
treatment on the outside, and that the examiner could not 
relate his current knee condition to service.

After reviewing the record, the Board finds the evidence 
supportive of the claim to be at least in relative equipoise 
with the evidence against the claim.  

Service treatment records reflect a diagnosis of patellar 
tendonitis in November 2003.  The Veteran filed a claim of 
service connection for his right knee patellar tendonitis 
prior to his September 2004 separation from service.  At the 
time of his separation from service in September 2004, the 
Veteran had a current diagnosis of right knee patellar 
tendonitis, which was noted both on his June 2004 separation 
examination, and on a September 2004 VA examination.  Thus, 
at the time of his separation from service, the Veteran had 
the currently diagnosed disability of right knee patellar 
tendonitis, which the record reflects was incurred during his 
service.  

The Board notes the lack of symptomatology, objective 
findings, and diagnoses of right knee patellar tendonitis 
from November 2004 to December 2008.  However, the Court has 
held that the requirement for service connection that a 
current disability be present is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim 
even though the disability resolves prior to the Secretary's 
adjudication of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  Therefore, the Veteran is entitled to 
service connection for patellar tendonitis of the right knee.

Initial Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

The Veteran was afforded a VA examination in September 2004.  
At that time, the Veteran complained of constant dull ache of 
the lower back, which increased with prolonged standing, 
walking, bending, lifting, and prolonged positioning.  The 
Veteran also complained of pain radiating from the back 
through the right buttock and the right leg to the level of 
the foot.  It was noted that there was no history of previous 
surgeries or invasive procedures, and that the Veteran did 
not require any type of brace or support in connection with 
his condition.  The Veteran reported not losing any 
employment over the past year due to back problems that 
required bed rest.  

On examination, the back musculature was symmetrical and 
well-developed with good strength and muscle tone.  The 
vertebrae were midline and without tenderness on palpation, 
and there was no evidence of costovertebral tenderness on 
palpation.  Range of motion testing revealed discomfort in 
the lower back with forward flexion from 0 to 45 degrees and 
extension from 0 to 15 degrees.  Left and right lateral 
flexion was from 0 to 30 degrees, and left and right lateral 
rotation was from 0 to 45 degrees.  There was no additional 
limitation by pain, fatigue, weakness, or lack of endurance 
following repetitive movements.  There was evidence of 
painful motion; but no spasm, weakness, tenderness, or 
guarding was found; and the Veteran's gait was normal.  No 
evidence of sensory or motor impairment was found.  The 
Veteran was diagnosed with degenerative disc disease of the 
lumbosacral spine.

Private treatment records dated from September 2004 to 
November 2004 indicate treatment for low back pain.  The 
Veteran reported constant low back pain that shot down his 
right leg.  Magnetic resonance imaging (MRI) of the low back 
was examined and looked essentially normal, with just some 
mild focal damage and degenerative disc disease at L4-5.  It 
was noted that the Veteran favored his right leg when he 
walked, station and posture were unremarkable, and no 
skeletal abnormalities were noted.  In September 2004, the 
Veteran was noted to have had 25 degrees of forward flexion, 
and 10 degrees of right and left lateral flexion.  Sensation 
was slightly decreased on the posterior side on the right.  
Reflexes were 1-2+ and symmetrical.  No pathological reflexes 
were seen.

January 2005 VA treatment notes indicate that the Veteran had 
cautious movement and a slow gait.  They also indicate that 
the Veteran had degenerative disc disease, L4, L5, and 
chronic pain that seemed to be disproportionate to MRI 
findings.

May 2005 VA treatment records indicate that the Veteran 
presented with a history of low back pain.  The Veteran 
reported that most of his pain was present in the early 
morning and in the evening around bed time.  On examination, 
the lumbar spine had normal flexion and extension, with 
subjective pain. 

In July 2005, it was noted that the Veteran was still having 
a lot of pain, but he reported that he was better.  He also 
reported that his medication allowed him to perform his 
activities of daily living.  It was noted that his gait was 
normal, and that there was mild limitation in range of motion 
of the lumbar spine.  The examiner assessed the Veteran as 
having a herniated disc.  

On a September 2005 VA examination, the Veteran was noted to 
have no abnormal curvatures and no tenderness.  The Veteran 
stated that his pain was in the form of tightness across the 
lower back.  Flexion was from 0 to 90 degrees, extension was 
from 0 to 25 degrees, and each stayed the same with 
repetitive motion.  Lateral flexion was from 0 to 20 degrees 
bilaterally, and rotation was from 0 to 45 degrees 
bilaterally.  The neurological findings were normal.  It was 
noted that there was no evidence of discomfort.  It was also 
noted that during acute exacerbation of the lower back, the 
Veteran could have some limitations in range of motion.

August 2005 to October 2007 VA and private treatment records 
indicate continued treatment for the Veteran's low back.  
These records indicate decreased range of motion of the 
lumbar spine, and treatment with facet joint injections at 
the right L5-S1 facet. 

The Veteran was provided another VA examination in December 
2008.  On examination of the back, there was noted to be 
prominence of the thoracic back muscle bilaterally, with mild 
kyphosis of the thoracic spine in a standing position, and a 
normal lumbar lordosis, with no apparent scoliosis or fixed 
spine deformity.  There was tenderness on palpation of 
paraspinal muscle of lumbosacral spine from L3 to S1.  The 
Veteran moved his back slowly through active range of motion, 
with mild discomfort or acute pain.  Forward flexion was from 
0 to 80 degrees; passive range was up to 90 degrees, with 
increased stiffness of the paraspinal muscles and complaint 
of increased pain.  Repetitive motion reduced motion another 
5 degrees.  Active range of motion after five repetitions was 
from 0 to 75 degrees.  Extension backward was from 0 to 35 
degrees, with passive range from 0 to 40 degrees, with 
complaints of increased pain.  Repetitive range of motion 
remained unchanged, with extension from 0 to 35 degrees.  
There was limitation in active lateral bending and rotation, 
with right bending from 0 to15 degrees, left bending from 0 
to 25 degrees, rotation to the right from 0 to 20 degrees, 
and rotation to the left from 0 to 20 degrees.  After five 
repetitions, range of motion remained unchanged for rotation 
and lateral bending, but with complaint of increased 
discomfort and tightness in the back at the lumbosacral area 
after 4 to 5 repetitions.  There was no apparent neuropathy.

It was noted that the Veteran's disability interfered with 
his job minimally to moderately, as he had to stand up and 
move around and took many days off.  The Veteran stated that 
he was at that time a college student working towards a 
degree in marketing, and that low back pain and knee pain 
affected his studying minimally.  The examiner noted slowing 
of movement, mild increase in active range of motion with 
repetitive ranges, and subjective complaints of fatigue.  An 
X-ray examination of the back disclosed normal findings, and 
it was noted that previous X-rays and MRI of the back showed 
minimal degenerative disc disease.  The Veteran was diagnosed 
as having intervertebral disc syndrome and minimal 
degenerative disc disease of the lumbosacral spine.

The Veteran submitted lay statements, dated in September 2005 
and November 2005, from his mother, a friend, and someone who 
served with him.  The Veteran's mother indicated that the 
Veteran developed a back condition in 2000 and that his 
condition gradually increased until it became severe in 2003.  
The person who served with the Veteran stated that the 
Veteran's physical performance in service became very limited 
after he developed back problems.  The Veteran's friend 
essentially indicated that the veteran had limitation of 
motion. and stiffness, and avoided recreational activities.

The Veteran submitted his own statements indicating that due 
to his back condition, he lost the ability to complete the 
job for which he was trained while in the Army, and that he 
had to be retrained or go back to school to gain sufficient 
employment.  They also indicate that he experienced great 
loss of movement and inflammation due to pain and weakness, 
and that he could not stand up for long periods of time and 
had a hard time walking around because of constant flare-ups 
and pain radiating down both of his legs.  He furthermore 
stated that his back had continued to get worse, with pain in 
his legs, that his endurance and stamina had gone down, and 
that he had constant pain in his back.

The Veteran also submitted records relating to his current 
employment.

A December 2007 memorandum regarding the Veteran's 9-month 
performance review from the Veteran's work supervisor 
indicates that sometimes the Veteran missed work due to "his 
service-related injuries and chronic illnesses," but that it 
was not a common occurrence at the time.

A December 2008 letter from the Veteran's supervisor, written 
on the Veteran's behalf, states that from April 2007 to 
December 2008 the Veteran had been in severe chronic pain due 
to his back injuries, that when at work it was obvious that 
he was in constant pain, and that he did not move with ease 
and required a special chair.  The December 2008 letter also 
states that the frequency of the Veteran's absences was 
increasing to the point where he called off sick almost 
weekly, and that he had applied and been approved for the 
state Sick, Parental, and Family Care plan, so that he was 
approved for up to an additional 5 days per month, if needed, 
in unpaid absences without it affecting his status as a full-
time employee.  The Veteran's supervisor noted that, during 
the period, the Veteran had successfully completed a one-year 
Training Program, which resulted in a promotion.

The Veteran's Family and Medical Leave Act Serious Health 
Condition Certification is also of record, which indicates 
that the Veteran had a chronic condition requiring periodic 
visits for treatment by a health care provider, which 
continued over an extended period of time, and which resulted 
in chronic fatigue and chronic pain.  It was noted that the 
condition had begun in 2003, that the probable duration of 
his intermittent reduced-time schedule was three to five days 
per month, and that the frequency of episodes of incapacity 
was three to five days per month.

The Veteran also submitted a statement, dated in January 
2009, indicating that his back condition had affected his 
employment.  The Veteran contended that his paycheck was 
drastically reduced due to the amount of sick, annual, and 
personal time that he had to take for his back condition, 
including 11 days in a recent month.  He stated that his back 
condition had begun to affect his job significantly, and that 
he was unsure of how much longer he was going to be able to 
work because of his back condition.  

After reviewing the record, the Board finds that the 
Veteran's lower back disability does not warrant more than a 
20 percent rating.

The record reflects that on one occasion in September 2004, 
the Veteran was noted to have had only 25 degrees of forward 
flexion.  However, this finding is not consistent with the 
rest of the objective findings on medical examinations, 
including a finding on a September 2004 VA examination of 
forward flexion from 0 to 45 degrees, with no additional 
limitation due to pain, fatigue, weakness, or lack of 
endurance following repetitive movements.  In this regard, 
the Board notes the following: in May 2005, the Veteran was 
noted to have had normal flexion and extension, with 
subjective pain; in July 2005, only mild limitation in range 
of motion of the lumbar spine was noted; on a September 2005 
VA examination, flexion was from 0 to 90 degrees and stayed 
the same with repetitive motion, with no evidence of 
discomfort; and on a December 2008 VA examination, forward 
flexion was from 0 to 80 degrees, and from 0 to 75 degrees 
after five repetitions.  Thus, considering all relevant 
factors, the overwhelming evidence of record indicates that 
the Veteran's lower back disability has not resulted 
ankylosis or limitation of forward flexion to 30 degrees or 
less.  Therefore, a higher rating is not warranted under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

The Board notes that in December 2008, there was noted to be 
mild kyphosis of the thoracic spine in a standing position.  
The Board also notes that the Veteran has complained of 
constant back pain, and difficulty with prolonged standing or 
activity.  However, such symptomatology is consistent with a 
20 percent disability rating under the General Rating Formula 
for Diseases and Injuries of the Spine, the criteria of which 
include muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

The Board has also whether a higher rating is warranted on 
the basis of incapacitating episodes.  While the record 
reflects reports of exacerbations of the Veteran's back pain, 
none of the evidence shows that he has been prescribed bed 
rest by a physician as a result any incapacitating episode.  
Therefore, a higher disability rating is not warranted on the 
basis of incapacitating episodes.

Finally, the Board notes that a September 2004 private 
medical record reflects that the Veteran was found to have 
slightly decreased sensation on the posterior side on the 
right.  The neurological findings on that examination were 
otherwise normal.  In addition, all neurological findings on 
the other examinations of record were normal.  Therefore, the 
Board must conclude that any neurological impairment in the 
lower extremities is less than mild and is not sufficient to 
warrant a separate compensable rating.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's disability warranted more than a 20 percent rating.  
See Fenderson 12 Vet. App. at 119.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, which involves a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges the Veteran's contentions regarding 
how his lower back disability has affected his employment.  
The Board also notes the December 2008 letter from the 
Veteran's supervisor, stating that from April 2007 to 
December 2008 the Veteran had been in severe chronic pain due 
to his back injuries, that when at work it was obvious that 
he was in constant pain and required a special chair, and 
that the frequency of the Veteran's absences was increasing 
to the point where he called in sick almost weekly.  The 
Board furthermore notes the Veteran's statements that his 
paycheck was drastically reduced due to the amount of sick, 
annual, and personal time that he had to take for his back 
condition, including 11 days in a recent month, and that his 
back condition had begun to affect his job significantly.

The Board does not doubt that the Veteran's lower back 
disability has impacted the Veteran at work.  However, the 
assigned rating of 20 percent reflects that such disability 
is productive of impairment in earning capacity.

In addition, the record reflects that the Veteran has not 
required frequent hospitalizations for the disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  In short, there is no indication in 
the record that the average industrial impairment from the 
Veteran's disability would be in excess of that contemplated 
by the assigned ratings.  

Moreover, to the extent that the Veteran argues that 
limitations caused by his lower back disability negatively 
affect his paycheck, the Board notes that when the RO or 
Board evaluates whether the criteria in the rating schedule 
adequately correspond to the symptomatology and severity of a 
claimant's disability, § 3.321(b)(1) does not contemplate or 
require a calculation of the income that may not have been 
realized because of a service-connected disability.  Thun, 22 
Vet. App. at 117.  Rather, it requires an assessment of 
whether the veteran's schedular disability rating adequately 
contemplates the average impairment in earning capacity from 
the veteran's disability.  Id. at 116 (explaining that, 
"given that the average impairment in earning capacity is 
the standard, within the current rating schedule, many 
veterans receiving benefits may experience a greater or 
lesser impairment of earning capacity than average as a 
result of their disability," but that, "extraschedular 
consideration cannot be used to undo the approximate nature 
that results from the rating system based on average 
impairment of earning capacity authorized by Congress.").

In sum, the Board has determined that there are no unusual or 
exceptional factors in this case warranting the referral of 
the Veteran's claim for extra-schedular consideration.


ORDER

Service connection for right knee patellar tendonitis is 
granted.

An initial rating in excess of 20 percent for degenerative 
disc disease of the lumbosacral spine is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


